DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shingaki et al. (US-20170121785-A1, hereinafter Shingaki2).
Regarding claim 1, Shingaki2 teaches production of a grain-oriented electrical steel sheet ([0001]). Shingaki2 further teaches producing a grain-oriented electrical steel sheet from a broad slab steel composition range ([0033]-[0050]) which encompasses the claimed ranges of S + Se; overlaps the claimed ranges of C,P, Sn, S, Se, Al, Mn, N, Ti, and Fe and inevitable impurities; is within the claimed range of Si; and has the same ranges of B. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
In the table below, a summary of the instant claim 1 and Shingaki2 Broad Range.

Instant Claim 1 (wt.%)
Shingaki2 Broad Range (wt.%)
Si
1.0 to 7.0
2.0 to 5.0
C
0.005 or less (excluding 0)
0.001 to 0.10
P
0.0010 to 0.035
0.0050 to 0.50
Sn
0.005 to 0.06
 0.01 to 0.50
S
0.0005 to 0.020
0.002 to 0.040
Se
0.0005 to 0.020
0.002 to 0.040
B
0.0001 to 0.01
0.0001 to 0.0100
Al
0.0097 or less
0.001 to 0.050
Mn
0.08 or less
0.01 to 0.5
N
0.005 or less
0.0010 to 0.020
S + Se
0.005 to 0.04
0.002 to 0.040 
Optionally:


Ti
0.005 or less
0.0005 to 0.0100
Mg
0.005 or less
---
Ca
0.005 or less
---
Fe and inevitable impurities
Balance
Balance


Shingaki2 is silent on density of inclusions comprising Al, Mn, Si, Mg, 8Ca, B or Ti, wherein an average particle diameter of the inclusions is 0.01 to 1.0 µm.
However, Shingaki2 teaches a method of manufacturing a grain-orientated electrical steel sheet by subjecting the steel slab to hot rolling, cold rolling once, or twice or more with intermediate annealing performed therebetween to obtain a cold rolled sheet, then subjecting the cold rolled sheet to primary recrystallization annealing, and subjecting the cold rolled sheet to secondary recrystallization annealing ([0051]-[0054]) which overlaps the method of the instant specification of hot-rolled sheet; cold-rolling the hot-rolled sheet to produce a cold-rolled sheet; primary recrystallization annealing the cold-rolled sheet; and secondary recrystallization annealing the cold-rolled sheet which is the primary recrystallization annealed ([0021]). 
The claimed features would have naturally flowed from Shingaki2 since the claimed broad compositions of a grain-orientated electrical steel sheet ([0033]-[0050]) overlap the claimed ranges, and the disclosed processing ([0051]-[0054]) is substantially similar to the instant method ([0021]). The same steel composition as claimed used for substantially similar grain-orientated electrical steel sheet processing would be reasonably expected to have had the claimed properties and features.
Regarding claim 5, Shingaki2 is silent on composite grain boundary segregation of S and Se, and composite 3inclusion of Fe (S, Se). 
However,Shingaki2 teaches a method of manufacturing a grain-orientated electrical steel sheet by subjecting the steel slab to hot rolling, cold rolling once, or twice or more with intermediate annealing performed therebetween to obtain a cold rolled sheet, then subjecting the cold rolled sheet to primary recrystallization annealing, and subjecting the cold rolled sheet to secondary recrystallization annealing ([0051]-[0054]) which overlaps the method of the instant specification of hot-rolled sheet; cold-rolling the hot-rolled sheet to produce a cold-rolled sheet; primary recrystallization annealing the cold-rolled sheet; and secondary recrystallization annealing the cold-rolled sheet which is the primary recrystallization annealed ([0021]). 
The claimed features would have naturally flowed from Shingaki2 since the claimed broad compositions of a grain-orientated electrical steel sheet ([0033]-[0050]) overlap the claimed ranges, and the disclosed processing ([0051]-[0054]) is substantially similar to the instant method ([0021]). The same steel composition as claimed used for substantially similar grain-orientated electrical steel sheet processing would be reasonably expected to have had the claimed properties and features.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shingaki2 Shingaki2 (US-20170121785-A1) as applied to claims 1 and 5 above, and further in view of WO 2016/098917, wherein Joo et al. (US 2017/0335425), hereinafter “Joo,” is used and cited herein as an English language equivalent.
Regarding claim 4, Shingaki2 further teaches adding 0.0005 to 0.0100 wt.% Ti ([0049]-[0050]) which overlaps the claim limitation. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Shingaki2 is silent as to the steel sheet further consisting of Mg and Ca.
However, in the same field of endeavor, Joo teaches that controlling the Mg and Ca content in a grain oriented electrical steel sheet to about 0.005 wt% or less is favorable for the purpose of reducing oxide formation ([0037]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have controlled the Mg and Ca content to about 0.005 wt% or less in the steel sheet of Shingaki2 in order to reduce oxide formation, as taught by Joo ([0037]). 
Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive.
Applicant argues regarding claim 1 that the process of Shingaki2 and the present invention are not the same, and thus the claimed inclusion feature would not be inherent from the process of Shingaki2. Applicant appears to believe that claims 1 and 4-5 were rejected under 35 U.S.C. 102(a)(2) in the previous office action. Applicant further argues that the Office has not shown and cannot show that Shingaki2 discloses, explicitly or inherently, wherein an average particle diameter of the inclusions is 0.01 to 1.0 µm.
In response, Examiner notes that the previous rejection over Shingaki2, as well as the current rejection over Shingaki2, as detailed above, are under 35 U.S.C. 103, and are based on obviousness, not inherency (i.e., anticipation). As detailed in the rejections above, Shingaki2 teaches an overlapping chemical composition and a substantially similar process of making. Thus, one of ordinary skill in the art would expect the steel sheet of Shingaki2 to have the claimed inclusions and the claimed inclusion diameter, absent persuasive evidence to the contrary. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01. The process of Shingaki2 need not be the same (i.e., identical) to that of the present invention to establish a prima facie case of obviousness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734